1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9     MATTHEW WASHINGTON,                             Case No. 2:19-cv-00614-RFB-BNW
10                    Petitioner,                                    ORDER
             v.
11
      WARDEN WILLIAM GITTERE, et al.,
12
                    Respondents.
13

14          On June 17, 2019, this court granted petitioner Matthew Washington’s motion for
15   leave to file a second-amended § 2254 petition for a writ of habeas corpus (ECF No.
16
     14). Washington, through counsel, explained that the first-amended petition was filed
17
     without counsel having a full opportunity to examine all potential claims. That same
18
     day, Washington filed a pro se document that he styled as a supplemental petition (ECF
19
20   No. 16). As Washington is now represented by counsel and the Court has granted

21   leave for the filing of a second-amended petition, the pro se supplemental petition is

22   improper and the Court declines to consider it. Accordingly, it is stricken.
23
            IT IS THEREFORE ORDERED that the pro se supplemental petition (ECF No.
24
     16) is STRICKEN.
25
            DATED: June 21, 2019
26
27                                                     RICHARD F. BOULWARE, II
                                                       UNITED STATES DISTRICT JUDGE
28
                                                  1
